   Case: 4:20-cv-00660-SRC Doc. #: 4 Filed: 09/03/20 Page: 1 of 2 PageID #: 28




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JUSTIN J. HARPER,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-00660-SRC
                                                  )
TRANSPORTATION OFFICER                            )
(DRIVER), et al.,                                 )
                                                  )
                                                  )
               Defendants.                        )

                                 MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On May 20, 2020, the Court ordered

plaintiff to either file a motion for leave to proceed in forma pauperis or pay the filing fee within

thirty days. (Docket No. 3). Plaintiff has not complied. Therefore, for the reasons discussed below,

this action will be dismissed.

                                            Discussion

       Plaintiff is a self-represented litigant currently incarcerated at the Phelps County Jail in

Rolla, Missouri. On May 18, 2020, he filed a civil complaint pursuant to 42 U.S.C. § 1983. (Docket

No. 1). The complaint named as defendants two officers who had transported plaintiff from the

Phelps County Jail to the federal courthouse in St. Louis. Plaintiff did not file a motion for leave

to proceed in forma pauperis, and he did not pay the required filing fee.

       On May 20, 2020, the Court directed plaintiff to either file a motion for leave to proceed

in forma pauperis or pay the filing fee. (Docket No. 3). If plaintiff filed a motion for leave to

proceed in forma pauperis, he was further instructed to submit a copy of his certified inmate

account statement for the six-month period immediately preceding the filing of the complaint.
   Case: 4:20-cv-00660-SRC Doc. #: 4 Filed: 09/03/20 Page: 2 of 2 PageID #: 29




Plaintiff was given thirty days in which to comply. The Court advised plaintiff that if he failed to

comply, his case would be dismissed without prejudice and without further warning.

       Plaintiff was required to either file a motion for leave to proceed in forma pauperis or pay

the filing fee by June 19, 2020. That deadline has expired. In fact, the Court has given plaintiff

substantially more than thirty days in which to respond. Nonetheless, plaintiff has failed to file a

motion for leave to proceed in forma paupers or pay the filing fee. He has also failed to file a

motion with the Court seeking an extension of time in which to comply. Indeed, since the filing of

his complaint, the Court has had no further communications from plaintiff whatsoever.

       Under Rule 41(b), an action may be dismissed for failure to comply with a court order. See

Fed. R. Civ. P. 41(b). See also Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that district

court may dismiss a pro se litigant’s action for failure to comply with a court order on its own

initiative). Because plaintiff has not complied with the Court’s order of May 20, 2020 or filed any

type of motion seeking an extension of time in which to comply, the Court will dismiss this action

without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that this action is DISMISSED without prejudice for failure

to comply with the Court’s order of May 20, 2020. See Fed. R. Civ. P. 41(b). A separate order of

dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 3rd day of September, 2020.


                                                   STEPHEN R. CLARK
                                                   UNITED STATES DISTRICT JUDGE



                                                  2
